Citation Nr: 1453910	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a nervous condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 until November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2014 the Veteran, the Veteran withdrew his request for a Board video conference hearing.  38 C.F.R. § 20.702(d) (2014).  

The Board has reviewed the Veteran's electronic claims file to ensure a total review of the evidence.  All documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a non-psychotic emotional disorder was denied in August 1968.  The Veteran did not appeal or submit new and material evidence within one year of the denial.  

2.  Evidence received since the August 1968 rating decision is cumulative of the evidence that was of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1968 rating decision which denied entitlement to service connection for a non-psychotic emotional disorder is final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. § 3.104, 19.118, 19.153 (1968).   

2.  New and material evidence has not been received to reopen the claim of service connection for a non-psychotic emotional disorder.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

By a December 2010 letter, VA notified the Veteran of the substance of the VCAA, including the types of evidence necessary to establish entitlement to service connection; the basis of the previous denial of service connection for a nervous condition, as well as the evidence necessary to substantiate the element found to be unsubstantiated in the previous denial; generalized notice as to the disability ratings and the effective dates of an award; and the division of responsibility between the appellant and VA for obtaining that evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Along with the December 2010 letter, VA communicated with the Veteran two times in January 2011 regarding the Veteran's claims.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), these contacts by VA essentially satisfied the notification requirements of the VCAA by (1) informing the appellant about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the appellant about the information and evidence VA would seek to provide; and (3) informing the appellant about the information and evidence he was expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA medical records and private medical records have been obtained.  Neither the Veteran nor his representative has identified any outstanding obtainable evidence, to include medical records, which could be obtained to substantiate the claim.  

Although VA did not provide the Veteran with a medical examination, none was required in this case.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent lay or medical evidence of disability or recurrent or persistent symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  This duty, however, applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii).  Here, as discussed below, the Board finds that no new and material evidence has been presented and thus no examination was necessary.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran originally filed a claim for service connection of a nervous condition in July 1968.  The RO denied the claim for service connection for nervousness in August 1968 based upon the Veteran being diagnosed with a passive aggressive personality, which was determined to be a "[c]onstitutional or developmental abnormality and not a disability under the law."  See 38 C.F.R. § 4.9 (2014).  

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2014).  Absent appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

After the RO's August 1968 denial, the Veteran filed a notice of disagreement in September, 1968.  After the RO issued an SOC in January 1969, the Veteran did not file a timely substantive appeal.  The decision, therefore, became final in August 1969.  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In December 2010, the Veteran sought to reopen his claim for entitlement to service connection for nervousness.  In a February 2011 rating decision, the RO declined to reopen the claim for service connection for nervousness, stating that though the evidence submitted by the Veteran was new, it was not material because it did not show the Veteran's disability was something other than a constitutional (congenital) or developmental abnormality.   

The extent of the evidence prior to the Veteran submitting his December 2010 request to reopen his claim are lay statements by the Veteran on his application for compensation or pension form which conveyed he has a nervous condition with associated "passing out."

The evidence of record submitted after the final August 1968 decision includes private treatment records and lay statements by the Veteran.  The submitted private treatment records span from December 2006 to August 2010.  

The Veteran made lay statements regarding his condition in his December 2010 claim, April 2011 notice of disagreement (NOD), and July 2012 VA 9.  In his December 2010 claim, the Veteran stated that after a fall aboard the USS Beale, he was diagnosed with a stress related nervous condition, that he had previously never had a nervous condition prior to entering the military, and that he continues to have a nervous condition today.  In his April 2011 NOD, the Veteran stated everything he stated in his December 2010 claim, but added the additional fact that he believed his parents had told the attending doctor that he had previously had the nervous condition, which the Veteran states is incorrect.  In his July 2012 VA 9, the Veteran stated that he believed his diagnosis of personality disorder while in the military was incorrect, and that he should have been diagnosed with an anxiety or nervous disorder, which is compensable.  

While the Veteran's evidence is new, it is not material.  

First, the medical records submitted do not show complaints, treatment, or diagnosis of a nervous condition, passive aggressive personality disorder, or other acquired psychiatric disability.  Nothing in the private treatment records suggest the Veteran's disability is something other than a congenital or developmental abnormality that is related to or caused by military service.  Given their inapplicability to the Veteran's alleged condition or the validity of the condition the Veteran was originally diagnosed with while in the military, the private medical records do not relate to an unestablished fact, and therefore are not material

Second, the lay statements by the Veteran are cumulative and redundant of evidence of the record at the time of last prior final denial.  See 38 C.F.R. § 3.156(a).  The Veteran, in essence, has restated the assertions that he made in his last claim for compensation, namely that his condition is a result of his fall on the USS Beale, that the examiner's medical opinion was incorrect, and that he actually has an anxiety or nervous disorder instead of the diagnosed personality disorder.  These allegations, while relating to an unestablished fact, are cumulative and redundant of the evidence submitted in the August 1968 claim, and therefore not new and material.  See 38 C.F.R. § 3.156(a) (2014).

For the foregoing reasons, the evidence received since the August 1968 rating decision is not new and material evidence and does not raise a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has not been received to reopen the claim for entitlement to service connection for a nervous condition, and the application to reopen this claim must therefore be denied.  As new and material evidence has not been received, the benefit-of-the-doubt doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (benefit-of-the-doubt doctrine is doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).






(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence not having been submitted, the appeal to reopen a claim for service connection for a nervous condition is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


